Appellant was prosecuted and convicted as a lessee of a house which she knowingly permitted to be kept as a bawdy house.
The evidence would show that J.H. Weideman was the owner of what is known as the Gem rooming house in Wichita Falls, and he leased it to appellant for twelve months at $45 per month, and then at $47.50 per month. Appellant furnished the rooming house, and let it to various tenants at the rate of $30 per week, one of her tenants being Mrs. Jessie Miller. The State used Mrs. Miller as a witness, and she testified to renting the place from appellant, and then by Mrs. Miller's testimony and the testimony of other witnesses sought to prove that the house was *Page 143 
run as a bawdy house during Mrs. Miller's occupancy. Appellant insists that this made Mrs. Miller an accomplice in law, and the court erred in not so instructing the jury at his request. In the American  English Enc. of Law, the rule is said to be: "The term `accomplice' signifies in law a guilty associate in crime, and is strictly defined as one who is associated with others in the commission of a crime, all being guilty. The general test by which to determine whether one is an accomplice is the inquiry, could such person be indicted and punished for the crime for which the accused is being tried? If he could be indicted and punished he is an accomplice, otherwise he is not an accomplice." Tested by this rule Mrs. Miller is not an accomplice of appellant, for she could not be prosecuted and convicted of the offense for which appellant was tried. A great number of cases are cited by the Encyclopedia, among which are Peeler v. State, 3 Texas Crim. App., 533; Ham v. State, 4 Texas Crim. App., 645; Watson v. State, 9 Texas Crim. App., 237; Lawrence v. State,35 Tex. Crim. 114; Hamilton v. State, 36 Tex. Crim. 372; Parker v. State, 40 Tex.Crim. Rep.; Stone v. State, 47 Tex.Crim. Rep., — the case against Stone being a bawdy house case, and this court holds in that case: "The testimony shows that the witness was an inmate of the house and appellant was the owner, and manager and controller. Hence the witness could not be an accomplice, since a prosecution would not lie against her under the indictment here presented." It is true that Mrs. Miller might be prosecuted and convicted for keeping and running a disorderly or bawdy house, but this was not the offense for which appellant was being prosecuted. Appellant could not be convicted for keeping and running the house; neither could Mrs. Miller have been convicted for the offense for which appellant was being prosecuted. They both perhaps committed offenses against the law, but separate and distinct offenses.
There are two bills of exception in the record in regard to the introduction of testimony, but they are so vague and indefinite we could not pass on the questions sought to be presented without turning to the statement of facts, and by so doing we find the court committed no error. Mrs. Miller and Elizabeth Miller were inmates of the house in question, and any legitimate testimony which tended to show that they were prostitutes and appellant was aware of that fact was properly admitted.
Special charge No. 1 was fully covered by the court's main charge, while charge No. 2 is not the law and should not have been given.
The judgment is affirmed.
Affirmed. *Page 144